DETAILED ACTION
Status of Claims
This Office action is in response to the request for continued examination filed on 03/04/2022. Claims 2, 4, and 7-9 have been canceled. Claims 1, 3, 5-6, and 10 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 03/04/2022 have been fully considered.
On page 8 of the remarks, applicant has argued that the combination of Masaki and Munich does not teach or suggest “that the behavior determining device is enabled to decide based on information about obstacles in the environment and the user input, when a status of the robot and a behavior currently shown by the robot have to be changed.” The examiner respectfully disagrees, because Munich ¶¶ 84, 115-117, and FIG. 7 disclose that a "control arbitrator 750" of a behavioral control application can cause the behaviors of the robot to “start and stop dynamically.” The “behavioral control application” reads on the “behavior determining device (6),” and the behaviors being started or stopped reads on the “behavior currently shown by the robot (1) [being] changed.” These sections also disclose that as another part of the behavioral control application, a “navigation module 742 actuates the manner in which the mobile robot 10 is to navigate through an environment based on the characteristics of the environment. For example, in implementations, the navigation module 742 may direct the mobile robot 10 to change directions, drive at a speed of approximately 306 mm per second and then slow down upon approaching an obstacle, drive in a certain manner (e.g., wiggling manner to scrub floors, or a pushing against a wall manner to clean sidewalls), or navigate to a home charging station.” Further, a “user interface 126 is in communication with the controller circuit 605 carried by the robot 10 such that one or more commands received by the user interface 126 can initiate execution of a cleaning routine by the robot 10.” Therefore, the behavioral control application changes the behavior of the robot based on obstacles in the environment and received user inputs.
Applicant’s remaining arguments are moot in view of the new grounds of rejection under the combination of Masaki, Munich, and Stout et al. (US 2011/0167574 A1), which are necessitated by applicant’s amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masaki (US-2009/0093907-A1) in view of Munich et al. (US-2016/0147230-A1), hereinafter Munich, and further in view of Stout et al. (US 2011/0167574 A1), hereinafter Stout.
	Regarding claim 1:
		Masaki discloses the following limitations:
“A method for operating an automatically moving robot (1), wherein a map (2) of an environment of the robot (1) is generated based on measurement data recorded within the environment.” (See at least Masaki ¶ 12, which discloses that for a robot system, a “controller includes a map generating apparatus generating or updating the map data on the basis of the position and the angle of the robot, and the measured distance with respect to the object.”)
“wherein a control command is generated using the generated map (2), a current position of the robot (1) within the environment and a determined behavior of the robot…” (See at least Masaki ¶¶ 12, 44, and 55-57, which disclose that a “traveling control command portion 3 moves the robot 2 to the starting point 41 on the basis of the robot position (xr, yr) obtained from the commands and the posture of the robot 2.” These sections also disclose that the robot is able to navigate the environment based on its generated map, and that the robot is sent traveling commands that instruct it to start or stop doing certain tasks. Whether the robot should start or stop doing a task reads on the “determined behavior of the robot” as recited in the claim limitation.)
“wherein the robot (1) moves using the generated control command.” (See at least Masaki ¶ 64: “The latest posture of the robot 2 is estimated on the basis of the input posture and the odometry, thereby carrying out the feedback control of the posture of the robot 2 with respect to the traveling command. The motor control command of each of the motors driving the wheels 11 and 12 is input to the robot 2 on the basis of the result. The motor control portion 32 of the robot 2 carries out the motor control on the basis of the motor control commands and drives the robot 2.”)
“and wherein data relevant for navigating the robot (1) are at least partially transmitted to an external computing device (3) for processing.” (See at least Masaki ¶¶ 41, 56-57, and FIG. 1: “In accordance with the process mentioned above, the robot 2 identifies the posture of the robot 2 on the basis of the collected distance data, and the controller 1 always adds and updates the map.” The superior “controller 1” reads on the “external computing device (3)” recited in the claim limitation.)
“wherein the external computing device (3) is disposed remotely from the automatically moving robot (1).” (See at least Masaki ¶ 41 and FIG. 1, which disclose that the “superior controller” is a separate device from the robot.)
“wherein the user initiates the input for the external computing device (3) by means of a mobile communication device, communicatively linked with the external computing device (3), the input initiating a change in the status of the robot (1).” (See at least Masaki ¶¶ 44, 67, and FIG. 1: a human user is able to give commands to the robot by using “the traveling control command portion 3 of the controller 1.” The “traveling control command portion 3” and the “controller 1” read on the “mobile communication device” and the “external computing device (3)” recited in the claim limitation, respectively.)
“and the robot (1) generates a control command for actuating a motor (15) of the robot (1) to provide for the obstacle avoidance…” (See at least Masaki ¶¶ 43 and 64: “The operating region 14 in FIG. 2 is surrounded by a wall, and the robot 2 can travel in the other region (that is, a passage) while avoiding objects 15, 16, 17 and 18… FIG. 2 shows a state in process of moving the robot 2 from a starting point 41 or the working table 15 to a reaching point 42.” Further, “The motor control command of each of the motors driving the wheels 11 and 12 is input to the robot 2 on the basis of the result. The motor control portion 32 of the robot 2 carries out the motor control on the basis of the motor control commands and drives the robot 2.”)
“wherein the external computing device (3) generates the map (2) of the environment.” (See at least Masaki ¶ 14: "the controller generates or updates the map data.”)
“and wherein measurement data of the environment are transmitted to the external computing device (3).” (See at least Masaki ¶¶ 41, 56-57, and FIG. 1: “In accordance with the process mentioned above, the robot 2 identifies the posture of the robot 2 on the basis of the collected distance data, and the controller 1 always adds and updates the map.”)
The following limitations are not specifically disclosed by Masaki, but are taught by Munich:
The use of “a plurality of sensors” to generate the map of the environment of the robot. (See at least Munich ¶¶ 67, 92, and FIG. 1A reference characters 120a-120d, which disclose that “the mobile robot 10 may use information gathered from various different types of sensors in order to ascertain the characteristics of its surrounding environment. As noted above, the mobile robot 10 uses a navigation system 120 that includes one or more cameras 125 that capture images of the surrounding environment. The images may be provided to a VSLAM process for use in the localization and mapping of the mobile robot 10 within the environment.”)
“wherein a control command is generated using… a determined behavior of the robot in the form of a traveling strategy of the robot.” (See at least Munich ¶¶ 88-89 and 117: “create a perception of the mobile robot’s 10 environment sufficient to allow the robot to make intelligent decisions about actions to take in that environment.” Further, “Behaviors 740-743 can start and stop dynamically and run completely independently of each other. The programmed behaviors 730 also allow for complex behaviors that can be combined together to assist each other.”)
“and wherein the external computing device (3) determines a desired behavior of the robot (1) as the basis for the control command based upon the map (2) and the current position of the robot (1).” (See at least Munich ¶¶ 102-104 and 109-112: “The behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10 based on the surrounding environment and the state of the mobile robot 10” and the localized “position of the mobile robot within the environment.” The “behavioral control application” reads on the "external computing device (3).”)
“wherein a behavior determining device (6) of the external computing device (3) decides based on obstacles in the environment and input of a user when a status of the robot (1) and/or a behavior currently shown by the robot (1) must be changed.” (See at least Munich ¶¶ 84, 115-117, and FIG. 7, which disclose that a "control arbitrator 750" of a behavioral control application can cause the behaviors of the robot to “start and stop dynamically.” The “behavioral control application” reads on the “behavior determining device (6),” and the behaviors being started or stopped reads on the “behavior currently shown by the robot (1) [being] changed.” These sections also disclose that as another part of the behavioral control application, a “navigation module 742 actuates the manner in which the mobile robot 10 is to navigate through an environment based on the characteristics of the environment. For example, in implementations, the navigation module 742 may direct the mobile robot 10 to change directions, drive at a speed of approximately 306 mm per second and then slow down upon approaching an obstacle, drive in a certain manner (e.g., wiggling manner to scrub floors, or a pushing against a wall manner to clean sidewalls), or navigate to a home charging station.” Further, a “user interface 126 is in communication with the controller circuit 605 carried by the robot 10 such that one or more commands received by the user interface 126 can initiate execution of a cleaning routine by the robot 10.”)
“wherein the behavior determining device (6) accesses the map (2) and uses the current traveling situation of the robot (1), namely as a function of the position of the robot (1) and an obstacle (7) present in the traveling path and the user input, to determine a behavior of the robot (1) that leads to a desired avoidance of the obstacle (7).” (See at least Munich ¶¶ 84, 89, 110, and 112: “The mobile robot behavioral control application 710 can receive information regarding its surrounding environment from one or more sensors… The mobile robot behavioral control application 710 can control the utilization of robot resources 725 (e.g., the wheel modules) in response to information received from the sensors 760, causing the mobile robot 10 to actuate behaviors, which may be based on the surrounding environment. For example, when the mobile robot 10 is used to clean an environment, the mobile robot behavioral control application 710 may receive images from a navigation system 120 and direct the mobile robot 10 to navigate through the environment while avoiding obstacles and clutter being detected within the images.” Further, a “user interface 126 is in communication with the controller circuit 605 carried by the robot 10 such that one or more commands received by the user interface 126 can initiate execution of a cleaning routine by the robot 10,” and “In some embodiments, the network interface 660 provides the mobile robot 10 with the ability to communicate with remote computing devices, such as computers and smartphone devices, via a wired and/or wireless data connection.”)
“wherein the external computing device (3) transmits information about the determined behavior to the robot (1).” (See at least Munich ¶¶ 34, 109-113, and FIG. 7, which disclose that the “control arbitrator,” which is part of the “behavioral control application,” sends command information to the mobile robot based on the determined behavior. The “behavioral control application” reads on the “external computing device (3)” recited in the claim limitation.)
“and the robot (1) generates a control command for actuating a motor (15) of the robot (1) to provide for the obstacle avoidance based on the determined behavior” (See at least Munich ¶¶ 81-83 and 109-113, which disclose that the “behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10” and directs the mobile robot to help it effectively navigate through the environment. The “actuation of different behaviors” reads on generating the “control command… based on the determined behavior” as recited in the claim limitation.)
“and wherein the external computing device (3) checks the transmitted measurement data for completeness by checking that the measurement data of all available sensors are read out.” (See at least Munich ¶¶ 149-155 and FIGS. 17A-19, which disclose that “The one or more cameras 125, 140 in the navigation system 120 of the mobile robot 10 may experience deteriorated functionality… the mobile robot 10 may provide a notification to a user when a determination is made that the mobile robot 10 is no longer receiving useful information from some or all of the view of at least one camera 125.” These sections also disclose that the “mobile robot 10 can determine (1920) whether a certain threshold number of input images have been captured… When the threshold number of images has been captured, the process determines (1925) whether the occlusion detection data identifies one or more portions of the field of view of the camera 125 that are capturing image data that is not being used by the navigation processes.” This allows the system to ensure that it receives a complete view of the robot’s environment by determining whether something is obstructing the view of the robot. If there is an occlusion, the “mobile robot 10 may also be optionally configured with a wiper blade, fan, air knife, and/or another appropriate cleaning mechanism that mobile robot can use to attempt to eliminate the detected occlusion.”)
Note that under the broadest reasonable interpretation (BRI) of claim 1, consistent with the specification, the behavior determining device (6) deciding “when a status of the robot (1) and/or a behavior currently shown by the robot (1) must be changed” is treated as an alternative limitation. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while the behavior determining device (6) deciding when “a behavior currently shown by the robot (1) must be changed” is the only part that has been addressed here, the claim is still rejected in its entirety.
Also note that while the “behavioral control application” disclosed by Munich is located within the robot, it still reads on the “external computing device (3)” recited in claim 1, because each of these is capable of performing the same functions. Additionally, Masaki discloses a “superior controller” which is disposed remotely from the robot and performs some of the same functions as the “external computing device (3).” Therefore, the combination of Masaki and Munich teaches all of the limitations listed above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot system disclosed by Masaki by controlling the robot based on desired behaviors and by checking transmitted data for completeness as taught by Munich, because these modifications allow for the desired tasks, surrounding environment, and the state of the robot to all be taken into account (see at least Munich ¶¶ 109-112), and for the robot to eliminate a detected occlusion to ensure that the system receives a complete view of the robot’s environment (see at least Munich ¶¶ 154-155).
Masaki in combination with Munich does not specifically disclose “wherein the behavior determining device (6) determines as a desired behavior actions planned in advance, which state how the environment can be covered completely with a traveling path.” However, Stout does teach this limitation. (See at least Stout ¶¶ 88, 103-104, and FIG. 8 reproduced below: A “snaking” method can be used to completely cover a room with a mobile cleaning device. Further, “Other strategies may be deployed to navigate within a region so as to cover it. For example, a mobile device may chart a path corresponding to a circle, square, or other geometric shape that spirals outward from an origin point.”)

    PNG
    media_image1.png
    773
    531
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot system disclosed by Masaki in combination with Munich by planning a way to completely cover an area with the robot as taught by Stout, because Stout discloses that “This has the added optional benefit of letting users watching the operation of the mobile device be confident that the mobile device is thoroughly performing its task in an organized fashion. Further, because certain embodiments operate in a predicable fashion, if a user needs to walk across the surface being operated on by the mobile device, the user can predict what area the mobile device will not be traversing in the immediate future (e.g., in the next minute), and select that area to walk across.” (See at least Stout ¶ 24.)
	Regarding claim 3:
Masaki in combination with Munich and Stout discloses the “method according to claim 1,” and Masaki further discloses the following limitations:
“wherein the robot (1) records measurement data of the environment with” a sensor. (See at least Masaki ¶ 12: which disclose that “the robot includes a distance sensor measuring a plurality of distances.”)
“and transmits these measurement data to the external computing device (3) for generating the map (2).” (See at least Masaki ¶¶ 9, 41, 57: "the map is generated while transmitting the peripheral environmental information (an image, an obstacle detection, a sensor information of the moving mechanism and the like) obtained by the robot to the superior controller.” The “peripheral environmental information” reads on the “measurement data” and the “superior controller” reads on the "external computing device (3)" recited in the claim limitation.)
Masaki does not specifically disclose that the robot records the data with a “plurality of sensors.” However, Munich does teach this limitation. (See at least Munich ¶ 89: “the mobile robot 10 may include different types of sensor systems 500 in order to achieve reliable and robust autonomous movement. The additional sensor systems 500 may be used in conjunction with one another to create a perception of the mobile robot’s 10 environment.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot system disclosed by Masaki in combination with Stout by using a plurality of sensors as taught by Munich, because this modification is a simple substitution of one known element (using multiple sensors) for another (using one sensor) to obtain predictable results.
	Regarding claim 5:
Masaki in combination with Munich and Stout discloses the “method according to claim 1,” and Masaki further discloses “wherein the measurement data for generating the map (2) are recorded via distance measurement and/or odometer and/or collision detection.” (See at least Masaki ¶ 12: “the controller includes a map generating apparatus generating or updating the map data on the basis of the position and the angle of the robot, and the measured distance with respect to the object.” The controller “generating or updating the map data on the basis of” measured distances reads on the “measurement data for generating the map (2) [being] recorded via distance measurement” as recited in the claim limitation.)
Note that under the BRI of claim 5, consistent with the specification, the measurement data being "recorded via distance measurement and/or odometer and/or collision detection" is treated as an alternative limitation. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while the measurement data being "recorded via distance measurement" is the only part that has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 6:
Masaki in combination with Munich and Stout discloses the “method according to claim 1,” and Masaki further discloses “wherein the navigation-relevant data are processed on a cloud server and/or a mobile communication device and/or a device connected with the robot via a WLAN and/or a WLAN router as the external computing device (3).” (See at least Masaki ¶¶ 6-7, 12, and FIG. 1, which disclose “a superior controller (a server apparatus)” that receives data, processes the data, and controls the motion of the robot. This “superior controller (a server apparatus)” reads on the cloud server that is being used “as the external computing device (3)” as recited in the claim limitation.)
Note that under the BRI of claim 6, consistent with the specification, the navigation-relevant data being “processed on a cloud server and/or a mobile communication device and/or a device connected with the robot via a WLAN and/or a WLAN router as the external computing device (3)” is treated as an alternative limitation. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “cloud server” has been addressed here, the claim is still rejected in its entirety. 
	Regarding claim 10:
		Masaki discloses the following limitations:
“A system comprised of an automatically moving robot (1).” (See at least Masaki ¶ 18: “In the robot system in accordance with the present invention, it is preferable that the robot moves in a self-sustaining manner.”)
“an external computing device (3) that is disposed remotely from the automatically moving robot (1) and communicatively linked with the robot (1).” (See at least Masaki ¶¶ 41, 56, and FIG. 1, which disclose that the robot and “superior controller” transmit information to each other and that the “superior controller” is separate device from the robot. The “superior controller” that is disposed remotely from the robot reads on the “external computing device (3).”)
“and… recording measurement data within an environment of the robot (1).” (See at least Masaki ¶ 12: “the robot includes a distance sensor measuring a plurality of distances.”)
“wherein the robot (1) has a device for navigating the robot (1) within the environment.” (See at least Masaki ¶¶ 18, 41, 44, 57, which disclose a superior controller with a traveling command portion that controls the motion of the robot. This “superior controller” reads on the “device for navigating the robot (1)” recited in the claim limitation.)
“wherein the external computing device (3) is set up to process data relevant for navigating the robot (1).” (See at least Masaki ¶¶ 41, 56-57, and FIG. 1, which disclose that “In accordance with the process mentioned above, the robot 2 identifies the posture of the robot 2 on the basis of the collected distance data, and the controller 1 always adds and updates the map.” The “superior controller” reads on the “external computing device (3)” recited in the claim limitation.)
“wherein the user initiates the input for the external computing device (3) by means of a mobile communication device, communicatively linked with the external computing device (3), the input initiating a change in the status of the robot (1).” (See at least Masaki ¶¶ 44, 67, and FIG. 1: a human user is able to give commands to the robot by using “the traveling control command portion 3 of the controller 1.” The “traveling control command portion 3” and the “controller 1” read on the “mobile communication device” and the “external computing device (3)” recited in the claim limitation, respectively.)
“wherein the robot (1) is set up to generate a control command for actuating a motor (15) of the robot (1) to provide for the obstacle avoidance…” (See at least Masaki ¶¶ 43 and 64: “The operating region 14 in FIG. 2 is surrounded by a wall, and the robot 2 can travel in the other region (that is, a passage) while avoiding objects 15, 16, 17 and 18… FIG. 2 shows a state in process of moving the robot 2 from a starting point 41 or the working table 15 to a reaching point 42.” Further, “The motor control command of each of the motors driving the wheels 11 and 12 is input to the robot 2 on the basis of the result. The motor control portion 32 of the robot 2 carries out the motor control on the basis of the motor control commands and drives the robot 2.”)
“wherein the external computing device (3) is configured for generating the map (2) of the environment using measurement data of the environment that is transmitted to the external computing device (3).” (See at least Masaki ¶¶ 14, 41, 59, and FIG. 1: "the controller generates or updates the map data.” Further, “In accordance with the process mentioned above, the robot 2 identifies the posture of the robot 2 on the basis of the collected distance data, and the controller 1 always adds and updates the map.” The “controller” reads on the “external computing device (3).”)
The following limitations are not specifically disclosed by Masaki, but are taught by Munich:
The use of “a plurality of sensors” for recording measurement data within the environment of the robot. (See at least Munich ¶¶ 67, 92, and FIG. 1A reference characters 120a-120d, which disclose that “the mobile robot 10 may use information gathered from various different types of sensors in order to ascertain the characteristics of its surrounding environment. As noted above, the mobile robot 10 uses a navigation system 120 that includes one or more cameras 125 that capture images of the surrounding environment. The images may be provided to a VSLAM process for use in the localization and mapping of the mobile robot 10 within the environment.”)
“wherein the external computing device (3) has a behavior determining device (6) set up to use a generated map (2) of the environment and a current position of the robot (1) to determine a desired behavior of the robot (1) as the basis for a control command for controlling the robot (1) in the form of a traveling strategy.” (See at least Munich ¶¶ 88-89, 102-104, 109-112, and 117: “behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10 based on the surrounding environment and the state of the mobile robot 10” and the localized “position of the mobile robot within the environment.” The “behavioral control application” reads on the “external computing device (3).” Further, the system can “create a perception of the mobile robot’s 10 environment sufficient to allow the robot to make intelligent decisions about actions to take in that environment.” Further, “Behaviors 740-743 can start and stop dynamically and run completely independently of each other. The programmed behaviors 730 also allow for complex behaviors that can be combined together to assist each other.”)
“wherein the behavior determining device (6) decides based on obstacles in the environment and input of a user when a status of the robot (1) and/or a behavior currently shown by the robot (1) must be changed.” (See at least Munich ¶¶ 84, 115-117, and FIG. 7, which disclose that a "control arbitrator 750" of a behavioral control application can cause the behaviors of the robot to “start and stop dynamically.” The “behavioral control application” reads on the “behavior determining device (6),” and the behaviors being started or stopped reads on the “behavior currently shown by the robot (1) [being] changed.” These sections also disclose that as another part of the behavioral control application, a “navigation module 742 actuates the manner in which the mobile robot 10 is to navigate through an environment based on the characteristics of the environment. For example, in implementations, the navigation module 742 may direct the mobile robot 10 to change directions, drive at a speed of approximately 306 mm per second and then slow down upon approaching an obstacle, drive in a certain manner (e.g., wiggling manner to scrub floors, or a pushing against a wall manner to clean sidewalls), or navigate to a home charging station.” Further, a “user interface 126 is in communication with the controller circuit 605 carried by the robot 10 such that one or more commands received by the user interface 126 can initiate execution of a cleaning routine by the robot 10.”)
“wherein the behavior determining device (6) accesses the map (2) and uses the current traveling situation of the robot (1), namely as a function of the position of the robot (1) and an obstacle (7) present in the traveling path and the user input, to determine a behavior of the robot (1) that leads to a desired avoidance of the obstacle (7).” (See at least Munich ¶¶ 84, 89, 110, and 112: “The mobile robot behavioral control application 710 can receive information regarding its surrounding environment from one or more sensors… The mobile robot behavioral control application 710 can control the utilization of robot resources 725 (e.g., the wheel modules) in response to information received from the sensors 760, causing the mobile robot 10 to actuate behaviors, which may be based on the surrounding environment. For example, when the mobile robot 10 is used to clean an environment, the mobile robot behavioral control application 710 may receive images from a navigation system 120 and direct the mobile robot 10 to navigate through the environment while avoiding obstacles and clutter being detected within the images.” Further, a “user interface 126 is in communication with the controller circuit 605 carried by the robot 10 such that one or more commands received by the user interface 126 can initiate execution of a cleaning routine by the robot 10,” and “In some embodiments, the network interface 660 provides the mobile robot 10 with the ability to communicate with remote computing devices, such as computers and smartphone devices, via a wired and/or wireless data connection.”)
“wherein the external computing device (3) is set up to transmit information about the determined behavior to the robot (1).” (See at least Munich ¶¶ 34, 109-113, and FIG. 7, which disclose that the “control arbitrator,” which is part of the “behavioral control application,” sends command information to the mobile robot based on the determined behavior. The “behavioral control application” reads on the “external computing device (3)” recited in the claim limitation.)
“wherein the robot (1) is set up to generate a control command for actuating a motor (15) of the robot (1) to provide for the obstacle avoidance based on the determined behavior” (See at least Munich ¶¶ 81-83 and 109-113, which disclose that the “behavioral control application 630 controls the actuation of different behaviors of the mobile robot 10” and directs the mobile robot to help it effectively navigate through the environment. The “actuation of different behaviors” reads on generating the “control command… based on the determined behavior” as recited in the claim limitation.)
“and wherein the external computing device (3) is configured to check the transmitted measurement data for completeness by checking that the measurement data of all available sensors are read out.” (See at least Munich ¶¶ 149-155 and FIGS. 17A-19, which disclose that “The one or more cameras 125, 140 in the navigation system 120 of the mobile robot 10 may experience deteriorated functionality… the mobile robot 10 may provide a notification to a user when a determination is made that the mobile robot 10 is no longer receiving useful information from some or all of the view of at least one camera 125.” These sections also disclose that the “mobile robot 10 can determine (1920) whether a certain threshold number of input images have been captured… When the threshold number of images has been captured, the process determines (1925) whether the occlusion detection data identifies one or more portions of the field of view of the camera 125 that are capturing image data that is not being used by the navigation processes.” This allows the system to ensure that it receives a complete view of the robot’s environment by determining whether something is obstructing the view of the robot. If there is an occlusion, the “mobile robot 10 may also be optionally configured with a wiper blade, fan, air knife, and/or another appropriate cleaning mechanism that mobile robot can use to attempt to eliminate the detected occlusion.”)
Note that under the BRI of claim 10, consistent with the specification, the behavior determining device (6) deciding “when a status of the robot (1) and/or a behavior currently shown by the robot (1) must be changed” is treated as an alternative limitation. The applicant has elected to use “and/or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while the behavior determining device (6) deciding when “a behavior currently shown by the robot (1) must be changed” is the only part that has been addressed here, the claim is still rejected in its entirety.
Also note that while the “behavioral control application” disclosed by Munich is located within the robot, it still reads on the “external computing device (3)” recited in claim 10, because each of these is capable of performing the same functions. Additionally, Masaki discloses a “superior controller” which is disposed remotely from the robot and performs some of the same functions as the “external computing device (3).” Therefore, the combination of Masaki and Munich teaches all of the limitations listed above.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot system disclosed by Masaki by controlling the robot based on desired behaviors and by checking transmitted data for completeness as taught by Munich, because these modifications allow for the desired tasks, surrounding environment, and the state of the robot to all be taken into account (see at least Munich ¶¶ 109-112), and for the robot to eliminate a detected occlusion to ensure that the system receives a complete view of the robot’s environment (see at least Munich ¶¶ 154-155).
Masaki in combination with Munich does not specifically disclose “wherein the behavior determining device (6) determines as a desired behavior actions planned in advance, which state how the environment can be covered completely with a traveling path.” However, Stout does teach this limitation. (See at least Stout ¶¶ 88, 103-104, and FIG. 8: A “snaking” method can be used to completely cover a room with a mobile cleaning device. Further, “Other strategies may be deployed to navigate within a region so as to cover it. For example, a mobile device may chart a path corresponding to a circle, square, or other geometric shape that spirals outward from an origin point.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the robot system disclosed by Masaki in combination with Munich by planning a way to completely cover an area with the robot as taught by Stout, because Stout discloses that “This has the added optional benefit of letting users watching the operation of the mobile device be confident that the mobile device is thoroughly performing its task in an organized fashion. Further, because certain embodiments operate in a predicable fashion, if a user needs to walk across the surface being operated on by the mobile device, the user can predict what area the mobile device will not be traversing in the immediate future (e.g., in the next minute), and select that area to walk across.” (See at least Stout ¶ 24.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Park et al. (US 2017/0265703 A1) discloses a robot cleaner system and control method with a user interface for receiving user control commands and an external server for transmitting a map of the cleaning area to the robot cleaner (Abstract). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662